Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/29/20.  Claim(s) 7 and 38 are cancelled.  Claim(s) 1-6, 8-37, and 39-42 are pending.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims and showing of superior and unexpected results have overcome the 103 and double patenting rejections of the last Office action, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine E. Dunne on 2/9/21.
Please cancel claims 41 and 42.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant disclosure shows that the instantly claimed compound and compositions, in the instantly claimed dosages, provides a superior effect against liposarcoma (see, for example, the results beginning on pg. 30 of the specification).  While the prior art had proposed the treatments of sarcomas with the instant compound, the development of a viable treatment for liposarcoma had not yet been attempted, and the superior effects discovered by the instant inventors with the claimed dosages would not have been predictable, thus the claims are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 7, 38, 41, and 42 are cancelled.  Claim(s) 1-6, 8-37, 39, and 40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627


/SARAH PIHONAK/Primary Examiner, Art Unit 1627